Name: Commission Regulation (EC) No 2268/95 of 27 September 1995 concerning the second list of priority substances as foreseen under Council Regulation (EEC) No 793/93
 Type: Regulation
 Subject Matter: health;  information and information processing;  economic geography;  documentation;  chemistry
 Date Published: nan

 28.9.1995 EN Official Journal of the European Communities L 231/18 COMMISSION REGULATION (EC) No 2268/95 of 27 September 1995 concerning the second list of priority substances as foreseen under Council Regulation (EEC) No 793/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 793/93 of 23 March 1993 on the evaluation and control of the risks of existing substances (1), and in particular Articles 8 and 10 thereof, Whereas Regulation (EEC) No 793/93 envisages a system of evaluation and control of the risks of existing substances and whereas in order to undertake the risk evaluation of such substances, it is appropriate to identify priority substances requiring attention; Whereas in consequence, Article 8 of Regulation (EEC) No 793/93 requires that the Commission shall draw up a list of priority substances and whereas Article 8 further indicates the factors which shall be taken into account in drawing up the said list; Whereas Article 10 of Regulation (EEC) No 793/93 foresees that for each substance on the priority lists a Member State shall be given responsibility for its evaluation and whereas the allocation of substances shall ensure a fair sharing of the burden between Member States; Whereas a first priority list has been adopted by Commission Regulation (EC) No 1179/94 (2); Whereas, the provisions of this Regulation are in accordance with the opinion of the Committee established pursuant to Article 15 of Regulation (EEC) No 793/93, HAS ADOPTED THIS REGULATION: Article 1 Priority list 1. The second list of priority substances is hereby established and is set out in the Annex to this Regulation. 2. For each substance on the priority list, the Member State which shall be responsible for its evaluation is hereby designated and is indicated in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1995. For the Commission Ritt BJERREGAARD Member of the Commission (1) OJ No L 84, 5. 4. 1993, p. 1. (2) OJ No L 131, 26. 5. 1994, p. 3. ANNEX Einecs No CAS No Substance name Member State 201-963-1 90-04-0 o-anisidine A 200-746-9 71-23-8 propan-1-ol D 202-411-2 95-33-0 N-cyclohexylbenzothiazole-2-sulphenamide D 202-905-8 100-97-0 methenamine D 203-804-1 110-80-5 2-ethoxyethanol D 203-839-2 111-15-9 2-ethoxyethyl acetate D 204-118-5 115-96-8 tris(2-chloroethyl) phosphate D 246-690-9 25167-70-8 2,4,4-trimethylpentene D 263-125-1 61790-33-8 Amines, tallow alkyl D 203-625-9 108-88-3 toluene DK 204-428-0 120-82-1 1,2,4-trichlorobenzene DK 200-663-8 67-66-3 chloroform F 247-977-1 26761-40-0 di-isodecyl phthalate F 249-079-5 28553-12-0 di-isononyl phthalate F 271-090-9 68515-48-0 1,2-Benzenedicarboxylic acid, di-C8-10-branched alkyl esters, C9-rich F 271-091-4 68515-49-1 1,2-Benzenedicarboxylic acid, di-C9-11-branched alkyl esters, C10-rich F 231-765-0 7722-84-1 hydrogen peroxide FIN 200-871-9 75-45-6 chlorodifluoromethane I 231-668-3 7681-52-9 sodium hypochloric I 203-692-4 109-66-0 pentane NL 201-058-1 77-78-1 dimethyl sulphate NL 202-627-7 98-01-1 2-furaldehyde NL 204-661-8 123-91-1 1,4-dioxane NL 209-151-9 557-05-1 zinc distcarate NL 215-222-5 1314-13-2 zinc oxide NL 231-175-3 7440-66-6 zinc NL 231-592-0 7646-85-7 zinc chloride NL 231-793-3 7733-02-0 zinc sulphate NL 231-944-3 7779-90-0 trizine bis(orthophosphate) NL 204-211-0 117-81-7 bis(2-ethylhexyl) phthalate S 247-148-4 25637-99-4 hexabromocyclododecane S 200-879-2 75-56-9 methyloxirane UK 201-800-4 88-12-0 1-vinyl-2-pyrrolidone UK 246-672-0 25154-52-3 nonylphenol UK 251-084-2 32534-81-9 diphenyl ether, pentabromo derivative UK 284-325-5 84852-15-3 Phenol, 4-nonyl-, branched UK